UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4303


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ALICIA C. GAMBRELL,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:18-cr-00110-RJC-DSC-1)


Submitted: February 26, 2020                                        Decided: July 2, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Roderick M. Wright, Jr., WRIGHT LAW FIRM OF CHARLOTTE, PLLC, Charlotte,
North Carolina, for Appellant. William T. Stetzer, United States Attorney, Elizabeth M.
Greenough, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alicia C. Gambrell, a temporary IRS employee, was indicted on eight counts of theft

of government property, in violation of 18 U.S.C. § 641 (2018), having been discovered

intercepting checks and money orders sent to the IRS by taxpayers and depositing them

into her own bank account. Gambrell pled guilty, pursuant to a written plea agreement, to

one count of theft of government property, in exchange for dismissal of the other seven.

In the plea agreement, the Government agreed to recommend a sentence at the low end of

the applicable Guidelines range. Gambrell, in turn, agreed to full restitution to all victims

directly or indirectly harmed by her conduct and to forfeit all assets listed in the charging

document. She also waived her rights to appeal her conviction and sentence except for

claims of ineffective assistance of counsel and prosecutorial misconduct.

       At sentencing, Gambrell and the Government both recommended a sentence of 10

months’ imprisonment, which represented the low end of the applicable Guidelines range.

Responding to concerns expressed by the district court as to how Gambrell was hired by

the IRS for this position given her prior criminal history, the Government agreed that this

was “troubling” and explained that, in fact, the IRS’s partial responsibility was one reason

the Government was seeking a low-end sentence. The district court did not take the parties’

recommendations, however, instead sentencing Gambrell to 16 months’ imprisonment

with 2 years of supervised release. The court also ordered $29,302.16 in restitution and

forfeiture of $35,496.16.

       On appeal, Gambrell first argues that the Government breached the plea agreement

by not arguing vociferously for a 10-month sentence and in breaking the spirit of its

                                             2
agreement by making negative statements about her conduct and criminal history. “[A]

defendant’s waiver of appellate rights cannot foreclose an argument that the government

breached its obligations under the plea agreement.” United States v. Tate, 845 F.3d 571,

574 (4th Cir. 2017) (internal citations omitted). Gambrell bears the burden of establishing

that breach by a preponderance of the evidence. United States v. Snow, 234 F.3d 187, 189

(4th Cir. 2000). In evaluating a claim alleging breach of a plea agreement, this court

reviews the district court’s factual findings for clear error, and issues of law de novo. Id.

at 189.

          “The [G]overnment breaches a plea agreement when a promise it made to induce

the plea goes unfulfilled.” Tate, 845 F.3d at 575. We “employ traditional principles of

contract law as a guide in enforcing plea agreements,” but “we nonetheless give plea

agreements greater scrutiny than we would apply to a commercial contract because a

defendant’s fundamental and constitutional rights are implicated when [s]he is induced to

plead guilty by reason of a plea agreement.” United States v. Edgell, 914 F.3d 281, 287

(4th Cir. 2019) (internal quotation marks omitted). “However, a central tenet of contract

law is that no party is obligated to provide more than is specified in the agreement itself.”

Tate, 845 F.3d at 575 (alteration and internal quotation marks omitted). Moreover, when

the Government agrees to make a recommendation to the sentencing court, it is not required

to make such a recommendation with any particular level of enthusiasm. United States v.

Benchimol, 471 U.S. 453, 455-56 (1985).

          Here, the Government agreed to recommend a sentence at the low end of the

applicable Guidelines range, and it carried through on that promise.          Although the

                                             3
Government recognized Gambrell’s history and characteristics were “disturbing,” it

explained that such factors were already reflected in the guidelines, noted that Gambrell

had accepted responsibility, and reiterated its request for a 10-month sentence. None of

the Government’s comments to the district court contradicted the promises it made in its

plea agreement. We therefore hold that the Government complied with its plea obligations

and affirm the district court’s decision to overrule Gambrell’s objection on this basis.

       Second, Gambrell argues that the district court erred in ordering restitution and

forfeiture without a sufficient factual basis. The Government responds that Gambrell’s

challenge to restitution and forfeiture falls within the scope of her valid appeal waiver. We

“review the validity of an appeal waiver de novo.” United States v. Copeland, 707 F.3d

522, 528 (4th Cir. 2013). When the Government seeks to enforce an appeal waiver and did

not breach its obligations under the plea agreement, this Court enforces the waiver if the

record establishes (1) that the defendant knowingly and intelligently waived her right to

appeal and (2) that the issues raised on appeal fall within the waiver’s scope. United States

v. Blick, 408 F.3d 162, 168-69 (4th Cir. 2005).

       Gambrell does not contend that her appeal waiver was anything other than knowing

and intelligent, and our review of the Fed. R. Crim. P. 11 hearing confirms the waiver’s

validity. Her challenges to restitution and forfeiture fall within the scope of her appeal

waiver, which precludes review of all sentencing issues except prosecutorial misconduct

and ineffective assistance of counsel. See United States v. Dillard, 891 F.3d 151, 157 (4th

Cir. 2018) (stating that, generally, a “defendant who has agreed to waive knowingly and

expressly all rights . . . to appeal whatever sentence is imposed, has waived [her] right to

                                             4
appeal a restitution order [unless] . . . the district court exceeds the authority of the statutory

source in selecting the amount of restitution ordered” (footnote, citation, and internal

quotation marks omitted)); United States v. Martin, 662 F.3d 301, 306 (4th Cir. 2011)

(“Criminal forfeiture is part of a defendant’s sentence.”); see also Libretti v. United States,

516 U.S. 29, 38-39 (1995) (providing that forfeiture is part of a defendant’s sentence).

There is neither contention nor evidence that the district court exceeded its statutory

authority in ordering restitution or forfeiture. Accordingly, Gambrell waived her right to

challenge the amount of restitution and forfeiture, and we dismiss this portion of her appeal.

       We affirm the criminal judgment in part and dismiss the appeal in part. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                           AFFIRMED IN PART AND DISMISSED IN PART




                                                5